DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-4 and 7 were rejected in Office Action mailed on 09/30/2021.
Applicant filed a response with no amendments. Claims 2, 5-6 and 8 were previously cancelled.
Claims 1, 3-4 and 7 are being examined on the merits in this Office Action.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Fijuwara (JP2007123105) and further in view of Araki (EP3389130) and in the alternative in view of Takami (U.S. Patent 6,589,692) and further, in view and Saito (JP2013073716).
Regarding claims 1 and 3, Fijuwara teaches a lead acid battery (paragraph [0008], [0029]) comprising: 
a positive electrode (paragraph [0029]); 
a negative electrode (paragraph [0029]); 
a separator interposed between the positive electrode and the negative electrode (paragraph [0029]); and an electrolyte containing sulfuric acid (paragraph [0007], [0029]),  

the negative electrode grid contains tin in an amount between 0.5 to 2.0 mass% (paragraph [0027]), 
Fijuwara is silent in regards to the electrolyte containing aluminum ions at a concentration of 1 mmol/L or more and 9.5 mmol/L or less.
Araki, also directed to a lead acid battery having a positive electrode, a negative electrode, and an active material filled portion supported on a grid (paragraph [0007]), teaches the battery having an electrolyte containing aluminum ions (paragraph [0086]). Further, Araki teaches for the viewpoint of charge acceptability balance, improved cycle characteristics, and excellent low-temperature high-rate discharge performance, the aluminum ion concentration may be 10mmol/L or more or 200mmol or less (i.e., 0.01mol/L to 0.2mol/L or less) (paragraph [0088]).
It is noted that Araki does not exclude concentrations outside the above limits it only teaches a balance among charge acceptability and excellent ISS cycle characteristics is achieved in the predetermined range. As such, 10mmol/L is so close to 9.5mmol/L that one of ordinary skill in the art could have considered  trying an ion concentration close to that limit resulting in overlapping ranges. In this case, the only apparent deficiency of the ion concentration would be that Araki disclose the use of 10mmol/L, while the present claims require 9.5mmol/L.
It is apparent, however, that the instantly claimed amount of 9.5mmol/L and that taught by Araki are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that a prima facie case of do not overlap but are close enough so that one skilled in the art would have expected them to have the same or similar characteristics.
                In light of the case law cited above and given that there is only a “slight” difference between the amount of 10mmol/L disclosed by Araki and the amount disclosed in the present claims and further given the fact that no specific criticality is disclosed in the present invention with respect to the amount of 9.5mmol/L, it therefore would have been obvious to one of ordinary skill in the art that the amount of 9.5mmol/L disclosed in the present claims is but an obvious variant of the amounts disclosed in Araki, and thereby one of ordinary skill in the art would have arrived at the claimed invention. 
Moreover, it appears that charge acceptance characteristics in Araki are not exclusively limited to the aluminum ion concentration. For example, Araki teaches charge acceptance is correlated with a specific surface area of the positive electrode material and a specific gravity of the electrolyte solution (paragraph [0013]). Further the mass% of the positive electrode active material contributes to enhancement of charge acceptance at low temperature (paragraph [0013]). As such, one of ordinary skill in the art could have easily considered variations of the above conditions to include the concentration of aluminum ions below the limits of 10mmol/L in combination with variations in particulars mass% of the positive electrode active material and specific gravity of electrolyte solution in order to find a range of conditions where optimum charge acceptance is achieved at ambient temperatures but also at low temperatures given that both conditions appears to be evaluated. For example, one could have considered utilizing a concentration of aluminum ions of less than 10mmol/L and variations of a particular mass% of the positive electrode active material with an expectation to increase the charge acceptance at low temperatures. Nonetheless, additional guidance is provided below.
In the alternative, Takami teaches a battery (abstract) having an electrolyte with an aluminum ion concentration of 10mmol/L or less which increases the progress of discharging and charge 
Regarding claims 4 and 7, Fijurawa teaches the lead acid battery as described above in claim 1. Fijurawa teaches the negative electrode further include a tab (5d) that is integrated with the negative electrode grid (as shown in figure above) (paragraph [0007]). The particulars as recited in the instant claims are not explicitly articulated in Fijurawa however, one of ordinary skill in the art could have considered including, for instance, a plurality of positive electrodes, a plurality of negative electrodes, a plurality of separators, etc., as such would be predictably provide a higher power output for a required load. It is well known in the art of batteries to connect multiple individual cells to provide more power and be applicable to a variety of power needs. 

Response to Arguments
Applicant’s arguments filed 12/23/2021 have been fully considered however, upon further consideration, a new ground(s) of rejection is made in view of Takami.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723